


Exhibit 10.29

 

THE MACERICH COMPANY

 

STOCK UNIT AWARD AGREEMENT
2003 EQUITY INCENTIVE PLAN

 

Participant Name:

 

 

Soc. Sec. No.:

 

 

No. Stock Units:

 

(1)

 

 

 

Vesting Schedule:

 

33 1/3% of the Stock Units (as defined below) on each of March     ,         ,
March     ,         , and March     ,         .

 

 

 

Award Date:

 

March     ,

 

THIS AGREEMENT is among THE MACERICH COMPANY, a Maryland corporation (the
“Corporation”), THE MACERICH PARTNERSHIP L.P., a Delaware limited partnership
(the “Operating Partnership”), and the employee named above (the “Participant”),
and is delivered under The Macerich Company 2003 Equity Incentive Plan, as it
may be amended from time to time, which includes any applicable programs under
the Plan (the “Plan”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to the Plan, the Corporation has granted to the Participant
with reference to services rendered and to be rendered to the Company, effective
as of the Award Date, a stock unit award (the “Stock Unit Award” or “Award”),
upon the terms and conditions set forth herein and in the Plan.

 

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

 

1.             Defined Terms.  Capitalized terms used herein and not otherwise
defined herein shall have the meaning assigned to such terms in the Plan.

 

2.             Grant.  Subject to the terms of this Agreement and the Plan, the
Corporation grants to the Participant a Stock Unit Award with respect to an
aggregate number of Stock Units (the “Stock Units”) set forth above.  The
consideration for the shares issuable with respect to the Stock Units on the
terms set forth in this Agreement includes services and the rights hereunder in
an amount not less than the minimum lawful consideration under Maryland law.

 

3.             Vesting.  The Award shall vest and become nonforfeitable (subject
to Section 6.4 of the Plan), with respect to the portion of the total number of
Stock Units comprising the Award (subject to adjustment under Section 6.2 of the
Plan) on the dates specified in the Vesting Schedule above, subject to earlier
termination or acceleration as provided herein or in the Plan.

 

--------------------------------------------------------------------------------

(1) Subject to adjustment under Section 6.2 of the Plan and the terms of this
Agreement.

 

1

--------------------------------------------------------------------------------


 

The vesting of the Stock Units shall at all times be treated as a series of
separate payments (on the respective vesting dates) for purposes of Section 409A
of the Code.

 

4.             Continuance of Employment Required.  Except as otherwise provided
in Sections 8(c) or 9 or pursuant to the Plan, the Vesting Schedule requires
continued service through each applicable vesting date as a condition to the
vesting of the applicable installment and rights and benefits under this
Agreement.  Partial service, even if substantial, during any vesting period will
not entitle the Participant to any proportionate vesting or avoid or mitigate a
termination of rights and benefits upon or following a termination of employment
or service as herein provided in Section 8 below or under the Plan.

 

5.             Dividend and Voting Rights.

 

(a)           Limitations on Rights Associated with Units.  The Participant
shall have no rights as a stockholder of the Corporation, no dividend rights
(except as expressly provided in Section 5(b) with respect to Dividend
Equivalent Rights) and no voting rights, with respect to the Stock Units and any
shares of Common Stock underlying or issuable in respect of such Stock Units
until such shares of Common Stock are actually issued to and held of record by
the Participant.  No adjustments will be made for dividends or other rights of a
holder for which the record date is prior to the date of issuance of the stock
certificate.

 

(b)           Dividend Equivalent Rights Distributions.  As of any applicable
dividend or distribution payment date, the Participant shall, except as
otherwise provided below in this Section 5(b), receive a payment of cash, shares
of Common Stock or other property, as determined by the Committee, on the
dividend payment date in an amount equal to or, if applicable, of equivalent
value as the full amount of the dividend or distribution then made with respect
to each share of Common Stock (a “Dividend Equivalent Right”) multiplied by the
number of Stock Units in the Participant’s Stock Unit Account as of the
applicable dividend record date.  Any cash, shares or other property paid on
account of Dividend Equivalent Rights with respect to this Award shall be fully
vested and nonforfeitable when paid.  Dividend Equivalent Rights shall be paid
only with respect to cash dividends and distributions, and dividends in
connection with which holders of shares of Common Stock have the right to elect
to receive cash, shares of Common Stock of equivalent value, or a combination
thereof (dividends referred to in this sentence are referred to as “Cash or
Combination Dividends”).  Cash or Combination Dividends do not include any
dividend declared by the Company solely in shares of Common Stock or other
non-cash property (a “Stock Dividend”).  Regardless of the form in which the
applicable dividend or distribution is paid to holders of Common Stock, the
Committee shall have the authority, in its sole discretion, in connection with
each dividend to determine whether Dividend Equivalent Rights are satisfied
through the payment of cash, the delivery of shares of Common Stock of
equivalent value, other property, or any combination thereof, including without
limitation such combination as (i) is determined on the basis of elections made
by holders of shares of Common Stock (subject to any applicable limitation on
the aggregate amount of cash available to be included in the dividend or
distribution) or (ii) is applicable to those holders of Common Stock who fail to
make a valid election.  The Committee shall also have the authority to determine
the measure of equivalent value per share through such valuation methodologies
as it deems reasonable, including without limitation a formula based on (I) such
combination of cash and shares of Common Stock as reflects the relative
percentages of

 

2

--------------------------------------------------------------------------------


 

the aggregate dividend or distribution paid by the Corporation after giving
effect to all valid elections received by the Corporation from holders of Common
Stock (subject to any applicable limitation on the aggregate amount of cash
available to be included in the dividend or distribution) and (II) the value per
share of Common Stock used to calculate the number of shares of Common Stock to
be issued on the applicable dividend or distribution payment date on account of
such dividend or distribution to holders of Common Stock.

 

6.             Restrictions on Transfer.  Prior to the time they vest, neither
the Stock Units comprising the Award nor any other rights of the Participant
under this Agreement or the Plan may be transferred, except as expressly
provided in Section 1.8 and 4.1 of the Plan.  No other exceptions have been
authorized by the Committee.

 

7.             Timing and Manner of Distribution with Respect to Stock Units.
Any Stock Unit credited to a Participant’s Stock Unit Account will be
distributed in shares of Common Stock as it vests.  The Participant or other
person entitled under the Plan to receive the shares shall deliver to the
Company any representations or other documents or assurances required pursuant
to Section 6.4 of the Plan.  Pursuant to Section 1.7 of the Plan, fractional
share interests shall be disregarded, but may be accumulated.  The Committee,
however, may determine that cash, securities or other property will be paid or
transferred in lieu of fractional share interests.

 

8.             Effect of Termination of Employment.

 

(a)           Forfeiture after Certain Events.  Except as provided in Sections
8(c) and 9 hereof, the Participant’s Stock Units shall be extinguished to the
extent such Stock Units have not become vested upon the date the Participant is
no longer employed by the Company for any reason, whether with or without cause,
voluntarily or involuntarily.  Whether the Participant is no longer employed by
the Company shall be determined in a manner that is consistent with the
definition of “separation from service” under Section 409A of the Code and the
Treasury Regulations thereunder, based on whether the facts and circumstances
indicate that the Company and the Participant reasonably anticipate that no
further services will be performed after a specified date or that the level of
bona fide services the Participant would perform after such date would
permanently decrease to no more than twenty percent (20%) of the average level
of bona fide services performed over the immediately preceding 36 months (or the
full period of service if less than 36 months).  If an entity ceases to be a
Subsidiary that is considered to be a single employer or service recipient with
the Corporation (as defined in Treasury Regulations Section 1.409A-1(h)(3)),
such action shall be deemed to be a termination of employment of all employees
of that entity, but the Committee, in its sole and absolute discretion, may make
provision in such circumstances for accelerated vesting of some or all of the
remaining Stock Units held by such employees, effective immediately upon such
event.

 

(b)           Termination of Stock Units.  If any Stock Units are extinguished
hereunder, such unvested, extinguished Stock Units, without payment of any
consideration by the Company, shall automatically terminate and the related
Stock Unit Account shall be cancelled, without any other action by the
Participant, or the Participant’s Beneficiary or Personal Representative, as the
case may be.

 

3

--------------------------------------------------------------------------------


 

(c)           Qualified Termination Upon or Following Change in Control Event. 
[Subject to Section 18,] if the Participant upon or not later than 12 months
following a Change in Control Event has a Qualified Termination (as defined in
Section 7.1(hh) of the Plan) or terminates his or her employment for Good
Reason, then any portion of the Award that has not previously vested shall
thereupon vest, subject to the provisions of Sections 6.2(a), 6.2(e), 6.4 and
6.5 of the Plan and Sections 11 and 12 of this Agreement.  As used in this
Agreement, the term “Good Reason” means a termination of employment by the
Participant for any one or more of the following reasons, to the extent not
remedied by the Company within a reasonable period of time of not less than 30
days (the “Cure Period”) after receipt by the Company of written notice from the
Participant provided within 90 days of the initial existence of the condition
and specifying in reasonable detail such condition, without the Participant’s
written consent thereto: (1)  an adverse and significant change in the
Participant’s authority, duties or responsibilities with the Company;  (2)  a
change in the Participant’s principal office location to a location farther away
from the Participant’s home which is more than 30 miles from the Participant’s
principal office;  (3)  the taking of any action by the Company to eliminate
benefit plans in which the Participant participated or was eligible to
participate immediately prior to the Change in Control Event without providing
substitutes therefor, to materially reduce benefits thereunder or to
substantially diminish the aggregate value of the incentive awards or other
fringe benefits; provided that if neither a surviving entity nor its parent
following a Change in Control Event is a publicly-held company, the failure to
provide stock-based benefits shall not be deemed Good Reason if benefits of
comparable value using recognized valuation methodology are substituted
therefor; and provided further that a reduction or elimination in the aggregate
of not more than 10% in aggregate benefits in connection with across the board
reductions or modifications affecting persons similarly situated of comparable
rank in the Company or a combined organization shall not constitute Good
Reason;  (4)  any one or more reductions in the Participant’s Base Salary that,
individually or in the aggregate, exceed 10% of the Participant’s Base Salary;
or (5)  any material breach by the Company of any written employment or
management continuity agreement with the Participant.  For purposes of the
definition of “Good Reason,” the term “Base Salary” means the annual base rate
of compensation payable as salary to the Participant by the Company as of the
Participant’s date of termination, before deductions or voluntary deferrals
authorized by the Participant or required by law to be withheld from the
Participant by the Company, and salary excludes all other extra pay such as
overtime, pensions, severance payments, bonuses, stock incentives, living or
other allowances, and other benefits and perquisites.  In the event that the
Company fails to remedy a condition constituting Good Reason during the
applicable Cure Period, the Participant’s termination of employment for Good
Reason must occur, if at all, within two years following the occurrence of such
condition in order for such termination as a result of such condition to
constitute a termination for Good Reason.

 

(c)           [Alternate Section 8(c) to be included in place of above in
agreements for Participants who will be over age 55 with 10 or more years of
service on or before December 31, 2012 with respect to 2011 grants, or
December 31, 2013 with respect to December 2012 grants.]  Change in Control
Event.  Immediately upon a Change in Control Event, any portion of the Award
that has not previously vested shall thereupon vest, subject to the provisions
of Sections 6.2(a), 6.2(e), 6.4 and 6.5 of the Plan and Sections 11 and 12 of
this Agreement [The following provision is to be included only with respect to
2011 grants.] provided, however, that, if and to the extent necessary to meet
the requirements of Treasury Regulations Section 1.409A-2(a)(5), the
restrictions on the Stock Units shall not lapse and the

 

4

--------------------------------------------------------------------------------


 

Stock Units shall not vest under this Section 8(c) with respect to a Change in
Control Event occurring earlier than 12 months after the date hereof.

 

(d)           Delayed Payment.  Notwithstanding the foregoing, solely to the
extent that a delay in payment is required in order to avoid the imposition of
any tax under Section 409A of the Code, if a payment obligation under this
Agreement arises on account of the Participant’s “separation from service”
(within the meaning of Section 409A of the Code) while the Participant is a
“specified employee” (as determined for purposes of Section 409A(a)(2)(B) of the
Code in good faith by the compensation committee of the Board), then payment of
any amount or benefit provided under this Agreement that is considered to be
non-qualified deferred compensation for purposes of Section 409A of the Code and
that is scheduled to be paid within six (6) months after such separation from
service shall be paid without interest on the first business day after the date
that is six months following the Participant’s separation from service.

 

9.             Effect of Total Disability, Death or Retirement.  If the
Participant incurs a Total Disability that is also a “disability” as defined in
Section 409A of the Code and Treasury Regulations thereunder or dies, in either
case while employed by the Company, then any portion of his or her Award that
has not previously vested shall thereupon vest, subject to the provisions of
Sections 6.4 and 6.5 of the Plan.  If the Participant’s employment with the
Company terminates as a result of his or her Retirement, the Committee may, on a
case-by-case basis and in its sole and absolute discretion, provide for partial
or complete vesting immediately upon Retirement of that portion of his or her
Award that has not previously vested.  [The following bracketed provision is to
be included in place of the preceding sentence for Participants who will be over
age 55 with 10 or more years of service on or before December 31, 2012 with
respect to 2011 grants, or December 31, 2013 with respect to December 2012
grants.]  [If the Participant’s employment with the Company terminates as a
result of his or her Retirement on or after attaining age 55 with 10 or more
years of service with the Company, then any portion of his or her Award that has
not then vested (including as a result of Committee action pursuant to the
immediately preceding sentence) shall continue to vest in accordance with the
Vesting Schedule above, subject to the provisions of Sections 6.4 and 6.5 of the
Plan, provided that such continued vesting shall immediately cease and any
remaining unvested Stock Units shall be extinguished in the event that the
Participant is employed, directly or indirectly, by a competitor of the Company,
as determined by the Company in its sole and absolute discretion [The following
provision is to be included only with respect to 2011 grants.]; and provided
further that in no event shall restrictions on the Stock Units lapse or the
Stock Units vest under this Section 9 following a Retirement occurring earlier
than twelve months after the date hereof, unless the Company involuntarily
terminates the Participant’s employment with the Company without Cause (as
defined in Section 7.1(h) of the Plan).]

 

10.          Adjustments Upon Specified Events.  Upon the occurrence of certain
events relating to the Corporation’s stock contemplated by Section 6.2 of the
Plan, the Committee shall make adjustments as it deems appropriate in the number
and kind of securities or other consideration that may become payable with
respect to the Award; provided, however, that the Committee shall not make any
such adjustment to the Award with respect to any Cash or Combination Dividend,
but it shall make an adjustment to the Award pursuant to Section 6.2 of the Plan
with respect to any Stock Dividend.  If any adjustment shall be made under
Section 6.2 of the Plan or a Change in Control Event shall occur and the Stock
Unit Award is not fully

 

5

--------------------------------------------------------------------------------


 

vested upon such Event or prior thereto, the amount payable in respect of the
Stock Unit Award may be made payable in the securities or other consideration
(the “Restricted Property”) payable in respect of the Common Stock.  Such
Restricted Property shall become payable at such times and in such proportion as
the Stock Unit Award vests.  Notwithstanding the foregoing, to the extent that
the Restricted Property includes any cash, the commitment hereunder shall become
an unsecured promise to pay an amount equal to such cash (with earnings
attributable thereto as if such amount had been invested, pursuant to policies
established by the Committee, in interest bearing, FDIC insured (subject to
applicable insurance limits) deposits of a depository institution selected by
the Committee) at such times and in such proportions as the Stock Unit Award
vests.  Notwithstanding the foregoing, the Stock Unit Award and any Common Stock
payable in respect of the Stock Unit Award shall continue to be subject to such
proportionate and equitable adjustments (if any) under Section 6.2 of the Plan
consistent with the effect of such event on stockholders generally, as the
Committee determines to be necessary or appropriate, in the number, kind and/or
character of shares of Common Stock or other securities, property and/or rights
payable in respect of Stock Units and Stock Unit Accounts credited under the
Plan.  All rights of the Participant hereunder are subject to those adjustments.

 

11.          Possible Early Termination of Award.  As permitted by
Section 6.2(b) of the Plan, and without limiting the authority of the Committee
under other provisions of Section 6.2 of the Plan or Section 8 of this
Agreement, the Committee retains the right to terminate the Award, to the extent
it has not vested, upon a dissolution of the Corporation or a reorganization
event or transaction which the Corporation does not survive (or does not survive
as a public company in respect of its outstanding common stock).  This
Section 11 is not intended to prevent future vesting of the Award if it (or a
substituted award) remains outstanding following a Change in Control Event.

 

12.          Limitations on Acceleration and Reduction in Benefits in Event of
Tax Limitations.

 

(a)           Limitation on Acceleration.  Notwithstanding anything contained
herein [(except as otherwise provided in Section 18 hereof)] or in the Plan or
any other agreement to the contrary, in no event shall the vesting of any Stock
Unit be accelerated pursuant to Section 6.2 of the Plan or Section 8(c) hereof
to the extent that the Company would be denied a federal income tax deduction
for such vesting or the distribution of shares of Common Stock in respect of the
Award because of Section 280G of the Code and, in such circumstances, the Stock
Units not subject to acceleration will continue to vest in accordance with and
subject to the other provisions hereof.

 

(b)           Reduction in Benefits.  If the Participant would be entitled to
benefits, payments or coverage hereunder and under any other plan, program or
agreement which would constitute “parachute payments,” then notwithstanding any
other provision of this Agreement or of any such other plan, program or
agreement, such “parachute payments” shall be reduced or modified in such
manner, if any, as may be specified in [the MCA referenced in Section 18 hereof,
in which case the provisions of Section 12(a) hereof shall not apply, and, to
the extent permitted by the MCA, thereafter, as specified in] this Agreement
prior to any reduction or modification being made under any other then-existing
agreement between the Company and the Participant (other than any Stock Unit
Award Agreement under the Plan).  If any “parachute

 

6

--------------------------------------------------------------------------------


 

payment” reduction provisions become applicable under this Agreement and one or
more other Stock Unit Award Agreements under the Plan, then the “parachute
payments” under this Agreement and such other Stock Unit Award
Agreement(s) shall be reduced or modified in reverse chronological order of the
scheduled vesting dates of the “parachute payments” under all such agreements
(the Stock Units with the latest scheduled vesting date reduced or modified
first) so that the Company is not denied federal income tax deductions for any
“parachute payments” because of Section 280G of the Code.

 

(c)           Determination of Limitations.  The term “parachute payments” shall
have the meaning set forth in and be determined in accordance with Section 280G
of the Code and regulations issued thereunder.  All determinations required by
this Section 12, including without limitation the determination of whether any
benefit, payment or coverage would constitute a parachute payment, the
calculation of the value of any parachute payment and the determination of the
extent to which any parachute payment would be nondeductible for federal income
tax purposes because of Section 280G of the Code, shall be made by an
independent accounting firm (other than the Corporation’s outside auditing firm)
having nationally recognized expertise in such matters selected by the
Committee.  Any such determination by such accounting firm shall be binding on
the Corporation, its Subsidiaries and the Participant.

 

13.          Tax Withholding.  Upon payment of Dividend Equivalent Rights and/or
the distribution of shares of Common Stock in respect of a Participant’s Stock
Unit Account, the entity within the Company last employing the Participant shall
have the right at its option to (a) require the Participant (or the
Participant’s Personal Representative or Beneficiary, as the case may be) to pay
or provide for payment in cash of the amount of any taxes which the Company may
be required to withhold with respect to such payment or distribution or
(b) deduct from any amount or property payable to the Participant the amount of
any taxes which the Company may be required to withhold with respect to such
payment or distribution.  In any case where a tax is required to be withheld in
connection with the delivery of shares of Common Stock under this Agreement, the
Committee may permit the Participant to elect, pursuant to such rules and
subject to such conditions as the Committee may establish, to have the Company
reduce the number of shares to be delivered by (or otherwise reacquire) the
appropriate number of shares valued at their then Fair Market Value, to satisfy
such withholding obligation.

 

14.          Notices.  Any notice to be given under the terms of this Agreement
shall be in writing and addressed to the Corporation at its principal office
located at 401 Wilshire Boulevard, Suite 700, Santa Monica, California 90401, to
the attention of the Corporate Secretary and to the Participant at the address
given beneath the Participant’s signature hereto, or at such other address as
either party may hereafter designate in writing to the other.

 

15.          Plan.  The Award and all rights of the Participant with respect
thereto are subject to, and the Participant agrees to be bound by, all of the
terms and conditions of the provisions of the Plan, incorporated herein by
reference, to the extent such provisions are applicable to Awards granted to
Eligible Persons.  The Participant acknowledges receipt of a copy of the Plan
which is made a part hereof by this reference, and agrees to be bound by the
terms thereof.  Unless otherwise expressly provided in other Sections of this
Agreement, provisions of the Plan that confer discretionary authority on the
Committee do not (and shall not be deemed to) create any rights in the
Participant unless such rights are otherwise in the sole discretion of the
Committee

 

7

--------------------------------------------------------------------------------


 

specifically so conferred by appropriate action of the Committee under the Plan
after the date hereof.

 

16.          No Service Commitment by Company.  Nothing contained in this
Agreement or the Plan constitutes an employment or service commitment by the
Company, affects the Participant’s status as an employee at will who is subject
to termination without cause, confers upon the Participant any right to remain
employed by the Company, interferes in any way with the right of the Company at
any time to terminate such employment, or affects the right of the Company to
increase or decrease the Participant’s other compensation or benefits.  Nothing
in this Section, however, is intended to adversely affect any independent
contractual right of the Participant without his or her consent thereto. 
Employment for any period of time (including a substantial period of time) after
the Award Date will not entitle the Participant to any proportionate vesting or
avoid or mitigate a termination of rights and benefits upon or following a
termination of employment as provided in Section 3 or 8 above if the express
conditions to vesting set forth in such Sections have not been satisfied.

 

17.          Limitation on Participant’s Rights.  Participation in this Plan
confers no rights or interests other than as herein provided.  This Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and shall not be construed as creating a trust.  Neither the Plan nor
any underlying program, in and of itself, has any assets.  The Participant shall
have only the rights of a general unsecured creditor of the Company (or
applicable Subsidiary) with respect to amounts credited and benefits payable in
cash, if any, on Stock Unit Account(s), and rights no greater than the right to
receive the Common Stock (or equivalent value) as a general unsecured creditor
with respect to Stock Units, as and when payable thereunder.

 

[18.       Other Agreements.  If any provision of this Agreement is inconsistent
with any provision of the Management Continuity Agreement between the
Corporation and Participant and as it may be amended from time-to-time (the
“MCA”), the provisions of the MCA shall control and shall be deemed incorporated
herein by reference.]  [This provision and the language in brackets in Sections
8(c), 12(a) and 12(b) are to be included only in agreements with Participants
subject to the MCA.  ]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.  By the Participant’s execution of this Agreement, the
Participant agrees to the terms and conditions of this Agreement and of the
Plan.

 

THE MACERICH COMPANY
(a Maryland corporation)

 

By:

 

 

 

Richard A. Bayer

 

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

THE MACERICH PARTNERSHIP, L.P.

(a Delaware limited partnership)

 

 

By:

The Macerich Company

 

(its general partner)

 

 

 

By:

 

 

 

 

Richard A. Bayer

 

 

 

Senior Executive Vice President, Chief Legal Officer & Secretary

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

(Print Name)

 

 

 

 

 

 

 

 

(Address)

 

 

 

 

 

 

 

 

(City, State, Zip Code)

 

9

--------------------------------------------------------------------------------
